Exhibit 10.3

EXECUTION VERSION

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), is dated as of
May 15, 2015 by and between HedgePath Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Nicholas J. Virca (the “Executive”). The
Company and the Executive are referred to collectively herein as the “Parties.”

WHEREAS, the Parties entered into an Employment Agreement dated as of June 24,
2014 (the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement in accordance with Paragraph
11(g) thereof.

NOW THEREFORE, in consideration of the mutual premises, covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt, and legal adequacy of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

1. Amendment to Paragraph 1. The Parties hereby amend Paragraph 1 of the
Agreement by deleting the words “and the EHA” from the second and third
sentences thereof.

2. Amendment to Paragraph 2(a). The Parties hereby completely amend and restate
Paragraph 2(a) of the Agreement to read as follows:

(a) Responsibilities. The Executive will report to the Company’s Board of
Directors (the “Board”), understanding that he will act in accordance with the
instructions of the JDC (as defined in and subject to the rights and powers of
the JDC as set forth in that certain Second Amended and Restated Supply and
License Agreement dated as of May 15, 2015, as may be subsequently amended
and/or restated, by and between the Company and Mayne Pharma Ventures PTY LTD,
the same being referred to herein as the “SLA”) with respect to all clinical and
product development activities relating specifically to any product which is the
subject of the SLA. Within the limitations established by the Company’s
certificate of incorporation or bylaws, each as may be amended from time to
time, and Delaware General Corporation Law, the Executive shall have each and
all of the duties and responsibilities customarily associated with the position
of President and Chief Executive Officer and such other or different duties on
behalf of the Company as may be assigned from time to time by the Board (or the
JDC); provided, however, that the Executive will not be responsible for leading
any capital raising initiatives on behalf of the Company.

3. Amendment to Paragraph 3(a). The Parties hereby amend Paragraph 3(a) of the
Agreement by deleting in its entirety the clause therein beginning “provided,
however,” (thus leaving the word “thereof” as the final word of Paragraph 3(a)).

 

Page 1 of 3



--------------------------------------------------------------------------------

4. Amendment to Paragraph 7(b). The Parties hereby amend Paragraph 7(b) of the
Agreement by deleting in its entirety the following clause therein – “(vi) the
Executive’s failure to resign from the Company pursuant to Article VIII of the
EHA;”.

5. Amendment to Paragraph 7(e)(iii). The Parties hereby amend Paragraph
7(e)(iii) of the Agreement by deleting in its entirety the final sentence
thereof.

6. No Other Amendments. Nothing in this Amendment is intended to amend any
language of the Agreement other than as specifically set forth above, and the
remainder of the Agreement shall be unmodified and in full force and effect.

7. Interplay Between Paragraph 2 of the Amendment and Paragraph 7(e)(iii) of the
Agreement. The Parties agree that the changes to the Executive’s duties and
responsibilities effectuated by Paragraph 2 of this Amendment do not constitute
“Good Reason” under Paragraph 7(e)(iii) of the Agreement.

[Remainder of page intentionally left blank.]

[Signature page immediately follows.]

 

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
First Amendment to Employment Agreement as of the date first above written.

 

HedgePath Pharmaceuticals, Inc. By:  

Garrison J. Hasara

Name:   Garrison J. Hasara Title:   Chief Financial Officer and Treasurer

/s/ Nicholas J. Virca

Nicholas J. Virca

 

Page 3 of 3